     Case: 1:20-cv-02093 Document #: 92 Filed: 03/23/21 Page 1 of 4 PageID #:933




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 William Richard, et al.,
                  Plaintiffs,
                                                         No. 20 C 2093
         v.
 JB Pritzker and Rob Jeffreys, in their official         Honorable Steven C. Seeger
 capacities,

                    Defendants.

                               NOTICE OF VOLUNTARY DISMISSAL

        Plaintiffs move to voluntarily dismiss this action without prejudice in compliance with

the terms of the executed settlement agreement. In support of this voluntary dismissal, the

Plaintiffs state as follows:

        1.      Plaintiffs filed this lawsuit on April 2, 2020, alleging that prison settings “pose a

 particular risk of spreading the COVID-19, with catastrophic consequences not just to the

 prisoners and staff, but also to their communities and the hospitals that serve them.” Plaintiffs’

 complaint further alleged that the Illinois Department of Corrections “continue[d] to house

 thousands of elderly disabled and medically vulnerable prisoners who could be released, many

 of whom are approaching their release dates and have homes in which they could safely

 quarantine.” The complaint described the specific release mechanisms IDOC officials had at

 their disposal, but failed to implement in the face of the pandemic. The complaint further

 alleged that these failures violated the Plaintiffs’ rights pursuant to the Eighth and Fourteenth

 Amendments to the U.S. Constitution and the Americans with Disabilities Act.

        2.      On April 10, 2020, the Court denied the Plaintiffs’ requests for emergency relief

 and for class certification. (Doc 38). Plaintiffs filed an amended complaint on May 20, 2020.

 (Doc. 48). Shortly thereafter, and before defendants filed a responsive pleading, the parties
       Case: 1:20-cv-02093 Document #: 92 Filed: 03/23/21 Page 2 of 4 PageID #:934




    began settlement talks in an effort to resolve this lawsuit without further litigation. After almost

    a year of negotiations, the Parties have reached a settlement agreement that includes the

    following terms:

                  a. “In connection with efforts to reduce the risk of COVID-19 in Illinois prisons,

                       Defendants have been and will continue to cause the IDOC to identify and

                       evaluate medically vulnerable prisoners for release through legally available

                       mechanisms.” Additionally, for people in custody within nine months of their

                       release date and who are statutorily eligible for earned discretionary

                       sentencing credit (EDSC), 1 the IDOC will award 60 days of EDSC to those

                       with a low risk level and 30 days of EDSC credit to those with a medium risk

                       level. The IDOC will use its best efforts to process these awards within the

                       next thirty days.

                  b. The IDOC will provide expedited reviews for the named Plaintiffs who are

                       statutorily eligible for release mechanisms.

                  c. The IDOC will train the Assistant Wardens of Operations and Programs,

                       Health Care Unit Administrators, and ADA Coordinators at all facilities on

                       the Americans with Disabilities Act and on providing COVID-19 related

                       reasonable accommodations to medically vulnerable people with disabilities.

                  d. Unless extended by the Parties, the Agreement will terminate on July 1, 2021

                       and the Defendants will pay the Plaintiffs’ attorneys’ fees.

                  e. The named Plaintiffs released the IDOC from all injunctive claims that

                       accrued prior to March 12, 2021.


1
  Illinois State Law and Administrative Directives set forth the eligibility requirements for EDSC. See 730 ILCS
5/3-6-3
    Case: 1:20-cv-02093 Document #: 92 Filed: 03/23/21 Page 3 of 4 PageID #:935




       Consistent with the terms of the above referenced settlement agreement, the Plaintiffs

move this Honorable Court to dismiss this case without prejudice. Within five business days of

the Department’s submittal of a payment voucher for attorneys’ fees to the Comptroller, the

Plaintiffs will move to dismiss this action with prejudice.

                                                      Respectfully submitted,

                                                      s/Sheila A. Bedi
                                                      Sheila A. Bedi
Sheila A. Bedi
Community Justice Civil Rights Clinic                 Sarah Grady
Northwestern Pritzker School of Law                   Loevy & Loevy
375 East Chicago Avenue                               311 North Aberdeen St., 3rd Floor
Chicago, IL 60611                                     Chicago, IL 60607
(312) 503-2492                                        (312) 243-5900
sheila.bedi@law.northwestern.edu                      sarah@loevy.com

Vanessa del Valle                                     Amanda Antholt
Roderick and Solange MacArthur Justice                Equip for Equality
Center                                                20 N. Michigan Ave, Suite 300
Northwestern Pritzker School of Law                   Chicago, IL 60602
375 East Chicago Avenue                               (312) 341-0022
Chicago, IL 60611                                     amanda@equipforequality.org
(312) 503-5932
vanessa.delvalle@law.northwestern.edu                 Carolyn E. Shapiro
                                                      565 W. Adams
Jennifer Soble                                        Chicago, Illinois 60661
Illinois Prison Project
53 W. Jackson, Suite 1056
Chicago, IL 60616
(312) 324-4465
jennifer@illinoisprisonproject.org

Alan Mills
Uptown People’s Law Center
4413 N. Sheridan
Chicago, IL 60640
(773) 769-1411
alan@uplcchicago.org


Counsel for Plaintiffs
    Case: 1:20-cv-02093 Document #: 92 Filed: 03/23/21 Page 4 of 4 PageID #:936




                              CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that she filed the foregoing document via the
Court’s CM/ECF system on March 23, 2021.


                                                    /s/ Sheila A. Bedi
